Citation Nr: 0301400	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  99-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
November 1969.  

In a March 1995 rating decision, a regional office (RO) of 
the Department of Veterans Affairs (VA) denied service 
connection for PTSD.  The veteran was notified of the 
decision and of his appellate rights in a letter dated 
that same month but he did not file a timely notice of 
disagreement.  In an August 1999 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for PTSD and denied service connection for a 
nervous condition due to Agent Orange exposure.  The 
veteran filed a timely appeal with regard to both issues.

The veteran provided testimony at a video-conference 
hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board) in April 2001.  A transcript of 
the hearing is of record.  The veteran provided a 
statement at the hearing that he wished to withdraw the 
issue of entitlement to service connection for a nervous 
condition due to Agent Orange exposure.  Accordingly, that 
issue has been withdrawn from appellate consideration.  
Furthermore, the veteran submitted additional evidence 
during the hearing and waived his right to have it 
initially considered by the RO. 38 C.F.R. § 20.1304(c).

The Board issued a decision in September 2001 determining 
that new and material evidence had been submitted to 
reopen the claim of service connection for PTSD.  The 
Board then remanded the case for further evidentiary 
development.  The case has been returned to the Board for 
continuation of appellate review.


FINDINGS OF FACT


1.  The veteran did not engage in combat with the enemy.

2.  The evidence does not establish that the veteran has 
PTSD attributable to an inservice stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service department records show that the veteran served in 
Vietnam from November 1966 to November 1967 with the 54th 
Signal Battalion (Corps).  He was not wounded in action.  
His military occupation specialty (MOS) was that of 
lineman.  He was not awarded combat citations or 
decorations for valor.  

No nervous conditions were complained of or noted in 
service medical records.  When examined in November 1969 
for service separation, the veteran was evaluated as 
psychiatrically normal.

A report, dated in January 1980, was received from a 
private physician.  The veteran reported that he had 
experienced nervous symptoms since 1975.  The diagnosis 
was anxiety and depression, moderate, chronic, cause 
undetermined.  

The veteran was hospitalized at a VA medical facility in 
February 1994.  The diagnoses included alcohol abuse and 
personality disorder.

Statements were received in March 1994 from the veteran's 
friends, relatives and acquaintances.  They related that 
the veteran had changed after service and that he suffered 
from depression, alcohol abuse, and bad nerves.

A VA psychiatric examination was performed in January 
1995.  The veteran denied experiencing combat or artillery 
shelling while stationed in Vietnam, but indicated that he 
had been "upset" knowing that he could be killed at any 
time.  The diagnoses on Axis I included anxiety disorder 
and dysthymia.  The examiner commented that the veteran 
did not clearly meet criteria for a diagnosis of PTSD.  

VA medical records, dated from February 1998 to April 
1999, reflect that the veteran received psychiatric 
treatment; however, there was no indication of treatment 
or diagnosis of PTSD.

A VA psychiatric examination was performed in February 
1999.  The veteran stated that his "nerves are shot."  He 
had experienced a problem with his nerves since Vietnam.  
The diagnosis was generalized anxiety disorder.

VA medical records, dated from December 1999 to December 
2001, reflect that the veteran continued to receive 
psychiatric treatment.  In December 2001, he stated that a 
fellow serviceman was assigned to guard duty at the motor 
pool.  He got his head blown off.  The next night, the 
veteran was assigned to the same duty.  The veteran noted 
that this was one of the incidents that really disturbed 
him as the fellow serviceman had only two more weeks to 
serve in Vietnam before being sent home.  He reported that 
he buried the fellow serviceman's brains.  The diagnosis 
on Axis I was PTSD.

A video conference hearing was held in April 2001 before 
the undersigned member of the Board.  In testimony, the 
veteran related that his nerves were "shot" after his 
return from Vietnam.  He was not in combat,  but was 
"right next to it."  He could not recall the name of a 
close friend in his company who was killed on guard duty 
in Vietnam, nor could he recall the month and year in 
which the serviceman was killed.  

A statement was received in April 2001 from Frank T. 
Shafer, M.D.  The physician reported that he had treated 
the veteran previously for bad nerves.  The last treatment 
was in 1994.  He remarked that his patient was a Vietnam 
veteran.

In letters, dated in October 2001 and December 2001, the 
RO informed the veteran about providing information for 
further development of the claim of service connection for 
PTSD.  He was advised to be as specific as possible.  He 
was asked to specify any treatment received for PTSD not 
mentioned before.  Further, he was told to provide 
specific information concerning the claimed stressful 
events that led to his PTSD.  Additionally, he was 
informed that he could submit statements from others who 
know of his condition.

In a statement dated in December 2001, the veteran related 
that he helped bury a friend's brains in Vietnam.  After 
that, he was put on guard duty in the dark motor pool, 
only to worry more about his life.  Accompanying the 
statement was a form VA had provided the veteran for 
reporting information in support of a claim for service 
connection for PTSD.  The form requested information about 
dates, places, and names of casualties associated with the 
alleged stressors.  The veteran indicated that he served 
with the 333rd Signal Battalion in Nha Trang, Vietnam.  He 
provided no other information.

A letter was received in April 2002 from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
USASCRUR provided an extract from a unit chronology 
submitted by the 54th Signal Battalion for the period May 
to November 1967.  The chronology related the unit's 
missions, locations and combat operations.  Certain 
reports from the chronology follow.  On 6 June, an ammo 
dump was destroyed.  There were no personnel losses.  On 
19 September, a convoy was attacked en route.  On 26 
October, a detachment came under mortar attack; no 
casualties were reported.  USASCRUR pointed out that it 
could verify only specific combat incidents as recalled by 
a veteran.  In order to conduct meaningful research, 
USASCRUR had to be provided with the "who, what, where and 
when" of each stressor alleged by the veteran.  

II. Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to its duty-
to-assist obligation.  It revised section 5103 to impose 
on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  
Implementing regulations are now codified in the Code of 
Federal Regulations, including 38 C.F.R. §§ 3.102, 3.159 
and 3.326.

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board has considered both the 
old law and regulations pertaining to the VA's duty to 
assist, and the VCAA and the revised regulations and finds 
that the VCAA and the revised regulations are more 
favorable to the appellant as these expand the duty to 
assist.  Moreover, in Janssen v. Principi, 15 Vet. App. 
370 (2001), the Court noted that the VA's General Counsel 
had determined that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment.  
See VAOPGCPREC 11-2000 (Nov. 27, 2000).  Therefore, VCAA 
and the revised regulations will be applied in this case.  
Karnas, supra.  

By the statement of the case and the  supplemental 
statement of the case provided the appellant, the RO 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified 
the appellant of evidence needed to prevail on the claim.  
Also, in a letter dated in October 2001, the RO 
specifically informed the veteran of the VCAA and its 
requirements and of what information he needed to provide 
in the event that there were outstanding private treatment 
records that VA needed to retrieve.  The veteran was 
alternately advised that he could obtain the records 
himself and send them to the RO.  Further, he was advised 
that the RO would obtain VA medical records identified by 
the veteran.  Accordingly, the statutory and regulatory 
requirement that VA notify a claimant as to what evidence, 
if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA, has been met.  
See Quartuccio v. Principi, 16 Vet App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  

Pertinent postservice medical records have been associated 
with the record.  Furthermore, the appellant has had the 
opportunity to testify at a hearing.  Significantly, he 
has not identified any additional existing evidence that 
is necessary for a fair adjudication of his claim that has 
not been obtained.  

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  
Adjudication of this appeal, without referral to the RO 
for further consideration under the new law and 
regulations, poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Effective March 7, 2002, during the pendency of the 
veteran's claim for service connection for PTSD, 38 C.F.R. 
§ 3.304(f) was revised to read as follows:
Post-traumatic stress disorder.  Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors as set forth below:
(1)  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.
(2)  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.
(3)  If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type 
of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: 
a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on in-
service personal assault without first advising the 
claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates 
that a personal assault occurred.  

Inasmuch as the revision to 38 C.F.R. § 3.304(f) was not 
substantive except as to cases involving personal assault, 
and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Those service records which 
are available must support and not contradict the 
veteran's lay testimony concerning the noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
In this regard, VA "is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history."  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  In diagnosing PTSD, doctors typically rely on the 
unverified stressor information provided by the patient.  
A doctor's recitation of a veteran-patient's statements is 
no more probative than the veteran-patient's statements 
made to VA.  Therefore, VA is not required to accept a 
doctor's diagnosis of PTSD due to the claimed inservice 
stressor as proof that the stressor occurred or that PTSD 
is service connected. 

Regarding whether the veteran was engaged in combat, the 
Board notes that the veteran served in Vietnam as a 
lineman with a signal battalion.  The Board also notes 
that the veteran did not receive any awards or decorations 
that would indicate combat participation.  In this regard, 
he did not receive a Purple Heart, Combat Infantryman 
Badge, or any citations for valor.  Moreover, although the 
veteran reports that he was in close proximity to combat, 
he acknowledges that he was not in combat.  In any event, 
considering the veteran's duty assignment in Vietnam and 
the absence of awards or decorations indicating combat 
exposure, the Board finds that the veteran did not engage 
in combat.  Consequently, since his reported stressor is 
not combat related, his lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  
Accordingly, the Board must determine whether service 
records or other independent credible evidence corroborate 
the alleged stressor.  VA is not required to accept the 
veteran's uncorroborated account of a stressor.  

The veteran's alleged stressor involves being assigned to 
guard a motor pool the day after a close friend was killed 
while performing the same detail.  Here, USASCRUR's search 
of official records simply does not establish the claimed 
episode of the veteran having come under enemy attack 
while guarding a motor pool.  The veteran has provided no 
detail about the alleged stressor, being unable to recall 
even the name of a "close friend" reportedly killed while 
guarding the motor pool.  

The Board is aware that a VA clinician rendered a 
diagnosis of PTSD.  However, that diagnosis was based on 
the veteran's unverified history of an alleged stressor.  
As previously discussed, the alleged stressor could not be 
verified by evidence independent of the veteran's 
assertions.  The Board is not required to grant service 
connection for PTSD because a physician accepted as 
credible the veteran's description of his Vietnam 
experiences and diagnosed PTSD.  Godfrey, supra.  

The Board has also considered a statement from the 
veteran's private physician describing his patient as a 
Vietnam veteran with bad nerves, implying that the veteran 
has PTSD.  Since there is no indication from the record 
that the physician reviewed the veteran's claims file, the 
implicit diagnosis of PTSD apparently relied on the 
veteran's account of the alleged stressor.  Medical 
statements, like that of the veteran's physician, which 
accept a veteran's uncorroborated reports as credible and 
relate PTSD to events experienced in service do not 
constitute the requisite credible evidence of a stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  Hence, the 
physician's statement is not competent evidence to 
establish that the veteran has PTSD related to military 
service.  

The Board has also considered statements from the 
veteran's family members and associates indicating that 
the veteran had changed and begun to exhibit nervous 
symptoms after his return from service.  To the extent 
that the statements have been provided to establish that 
the veteran has PTSD attributable to service, the 
statements amount to opinions about a matter of medical 
causation.  There is no indication from the record that 
any of the veteran's family members or associates have 
medical expertise.  As lay persons, they are not competent 
to offer medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current 
appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

Service connection for PTSD is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

